LEARNED HAND, District Judge
(concurring). The case of Collins v. Erie Railroad Co. is in my judgment quite indistinguishable from the case at bar. It was argued earlier than this case, before a court differently organized, and was in fact decided earlier, though the decision had not been handed down. It seems to me that it should control here, and I agree to affirm upon its authority. As a matter of first impression, I confess I should have thought both cases within the doctrine of C., B. & Q. R. R. Co. v. Harrington, 241 U. S. 177, 36 Sup. Ct. 517, 60 L. Ed. 941.
HOUGH, Circuit Judge. I agree to affirmance for the reasons above stated. Judge HAND’S memorandum also sufficiently indicates the ground of my dissent in the Collins Case.